Citation Nr: 0126243	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  96-45 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for psoriatic 
arthritis, currently evaluated as 40 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from February 1988 to 
July 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to an 
evaluation in excess of 50 percent for service connected 
psoriasis and an evaluation in excess of 20 percent for 
service connected psoriatic arthritis of multiple joints.  
The decision also denied entitlement to a total rating based 
on individual unemployability.  In January 2000, the RO 
confirmed and continued the 50 percent evaluation for service 
connected psoriasis and increased the evaluation for 
psoriatic arthritis to 40 percent.  The denial of a total 
rating based on individual unemployability was also 
continued.  In August 2000, the Board remanded the appeal.  
As pointed out by the accredited representative, the RO 
failed to comply with the Remand instructions thereby 
necessitating an additional Remand of this appeal. 


REMAND

A Remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Remand orders.  Where, as here, the Remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  For this reason, a Remand is required.

The RO has complied with the first Remand instruction.  The 
appellant was contacted and asked to provide a consent form 
authorizing the release of private medical records.  The 
appellant has never responded.  The RO's duty under the 
Remand as well as any duty to assist has been met.  As the 
appellant was informed in the letter that accompanied the 
release forms, the duty to assist is not a one-way street and 
his failure to provide authorization to release those records 
negates any further duty on the part of the RO to obtain 
them.  See Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The RO has failed to comply with the remainder of the Remand 
for the following two reasons:  

First, although the appellant was afforded both a 
dermatological and orthopedic VA examinations, the 
dermatologist clearly indicated that the medical records were 
not provided for the examination.  The Remand required that 
both examiners be afforded an opportunity to review the 
claims folder.

Second, the Remand ordered that after both examinations were 
complete, the examiners were to render a joint opinion as to 
the effect that the appellant's service connected psoriasis 
and psoriatic arthritis had upon his ability to work.  No 
joint opinion was obtained, and only the orthopedist 
commented on employability as it was related to a service 
connected disability.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO is to review and comply with 
the Remand instructions contained in the 
October 2000 BVA Remand.

2.  The appellant must be afforded 
another VA dermatological examination 
that complies with the Remand 
instructions contained in the October 
2000 Remand.  The appellant is hereby 
notified that it is his responsibility to 
report for the examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2001).  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulations.

3.  If the orthopedist who conducted the 
October 2000 VA examination is no longer 
available, the appellant must be afforded 
another VA orthopedic examination that 
complies with the Remand instructions 
contained in the October 2000 Remand.

4.  The RO should then obtain a joint 
opinion that complies with the Remand 
instructions contained in the October 
2000 Remand.  Additionally, if the 
appellant is found to be unemployable, 
the examiners should clearly state 
whether this is as likely as not due to 
service connected disability or 
disabilities, versus non-service 
connected right and left shoulder 
injuries and surgeries, to include right 
shoulder pain status post multiple 
surgeries for rotator cuff tear and 
subscapularis repair and left shoulder 
impingement syndrome with deltoid strain.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




